Citation Nr: 1427815	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  12-04 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for perforated right eardrum.  

2.  Entitlement to service connection for respiratory condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied service connection for the broken eardrum and the respiratory condition.  

Before the matter was certified to the Board, and by way of the October 2013 rating decision, the RO granted service connection for traumatic brain injury (TBI) residuals, and evaluated it as 10 percent disabling, effective January 28, 2009.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has timely appealed the downstream elements of effective date or initial rating for this disorder.  Thus, this matter is not in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2012 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  A date for the hearing was scheduled on April 14, 2014, and a March 2014 letter notified the Veteran of the location, date, and time of his hearing.  

It appears that the Veteran failed to appear for his scheduled hearing.  However, in a letter dated on May 23, 2014, that was date-stamped as having been received at the Board in June 2014, the Veteran explained that he did not receive the March 2014 notification letter alerting him as to the date and time of his hearing until after the hearing had passed.  He explained the circumstances as to why he did not receive this notification letter until recently, repeatedly expressed that he did not intentionally miss his scheduled hearing, and requested that he be rescheduled for another videoconference hearing at another date and time before a VLJ.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2013).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

In light of the Veteran's assertions, the Board finds that the Veteran has filed a timely motion for rescheduling his Board hearing based upon good cause.  See 38 C.F.R. §§ 20.702(c).  Accordingly, the motion to reschedule the Veteran for a videoconference hearing before a VLJ is granted.  Consequently, a remand of the present appeal is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a videoconference hearing before a VLJ.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals (Board) or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013)



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



